           Case 1:19-cv-07994-VSB-RWL Document 45 Filed 03/19/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  3/19/2021
NETZAHI CRUZ,                                              :
                                                           :
                                        Plaintiff,         :
                                                           :                 19-cv-7994 (VSB)
                      -against-                            :
                                                           :                      ORDER
WEST NEW MALAYSIA RESTAURANT                               :
INC., et al.,                                              :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

           In light of the representations made at the March 18. 2021 conference held in the above-

 captioned case, (Doc. 44), it is hereby:

           ORDERED that the parties are directed to meet and confer and submit a joint letter on or

 before March 25, 2021. This joint letter should indicate proposed dates for the parties to

 complete any outstanding paper discovery and depositions. To the extent the parties intend to

 pursue depositions, these deposition dates should be noticed by the time the parties file their joint

 letter.

 SO ORDERED.

Dated: March 19, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
